El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El recurrente Nicolás Nazario presentó para su inscripción en el Registro de la Propiedad de San Germán una copia certificada de la escritura núm.. 11, otorgada en Sabana Grande, Puerto Rico, el día 5 de febrero de 1938, ante el nota-rio José A. Negrón López, sobre segregación y compraventa de una finca rústica.
El Registrador de la Propiedad de San Germán denegó la inscripción de dicho documento por el motivo de no haberse acompañado a dicha escritura el plano requerido por las dis-posiciones de la Resolución Conjunta núm. 55, aprobada por la Asamblea Legislativa de Puerto Rico en fecha 15 de mayo de 1937 (Leyes de 1936-1937, pág. 639). No conforme el pre-sentante de dicho documento estableció el presente recurso gubernativo.
Entre otros señalamientos de error, que no creemos nece-sario considerar, el recurrente alega que el registrador erró al basar la denegación de la inscripción del título en la falta de cumplimiento con los requisitos de la citada Resolución Conjunta núm. 55, por ser dicha resolución anticonstitucional.
Vista la opinión y sentencia dictadas por la Corte de Cir-cuito de Apelaciones para el Primer Circuito en 8 de diciem-bre de 1937, en el caso Rafael Sancho Bonet, Tesorero, v. Valiente y Cía., por la que se confirmó la sentencia dictada por esta Corte Suprema, y vista también la resolución de la Corte Suprema de los Estados Unidos negándose a expedir el auto de certiorari para la revisión de la sentencia dictada por la Corte de Circuito de Apelaciones, consideramos que es *138nuestro deber resolver, como resolvemos, que la Resolución Conjunta núm. 55 del 15 de mayo de 1937 es nula y no puede tener efecto de ley, por haber sido aprobada en contraven-ción de las disposiciones de la sección 34 de la Ley Orgánica (39 Stat. at Large, Part I, Chap. 145, p. 951).
- Por las razones expuestas debe revocarse la nota del regis-trador, guien deberá proceder a la inscripción de la escritura presentada por el recurrente, sin defecto alguno por el con-cepto indicado.